Illinois Official Reports

                                           Supreme Court



                             People ex rel. Madigan v. Burge, 2014 IL 115635



Caption in Supreme            THE PEOPLE ex rel. LISA MADIGAN, Attorney General of Illinois,
Court:                        Appellee, v. JON BURGE et al., Appellants.



Docket Nos.                   115635, 115645 cons.



Filed                         July 3, 2014
Rehearing denied              September 23, 2014



Held                          A pension board which awarded benefits to a retired policeman in
(Note: This syllabus          1997 had exclusive original jurisdiction, under a 1972 statute, to
constitutes no part of the    terminate them for commission of an employment-related felony; but,
opinion of the court but      where it did not do so, the Attorney General’s circuit court action to do
has been prepared by the      so by enjoining a violation of the Pension Code under a less specific
Reporter of Decisions         1982 statute was properly dismissed for lack of subject-matter
for the convenience of        jurisdiction.
the reader.)




Decision Under                Appeal from the Appellate Court for the First District; heard in that
Review                        court on appeal from the Circuit Court of Cook County, the Hon. Rita
                              M. Novak, Judge, presiding.




Judgment                      Appellate court judgment reversed.
                              Circuit court judgment affirmed.
     Counsel on               Michael H. Moirano and Claire Gorman Kenny, of Nisen & Elliott,
     Appeal                   LLC, of Chicago, for appellant Jon Burge.

                              David R. Kugler, of Chicago, for appellant Retirement Board of the
                              Policemen’s Annuity and Benefit Fund of the City of Chicago et al.

                              Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro
                              and Carolyn E. Shapiro, Solicitors General, and Richard S. Huszagh,
                              Assistant Attorney General, of Chicago, of counsel), for appellee.



     Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Justices Thomas, Karmeier, and Theis concurred in the judgment and
                              opinion.
                              Chief Justice Garman dissented, with opinion, joined by Justice
                              Kilbride.
                              Justice Freeman dissented, with opinion.


                                               OPINION

¶1         This case presents a question regarding the termination of pension benefits being received
       by defendant Jon Burge, a former Chicago police supervisor who was convicted of committing
       perjury in a civil lawsuit after he denied having any knowledge of suspects being tortured in
       the police unit under his command. What is at issue, however, is not whether Burge, or any
       similarly situated police officer, is legally entitled to continue receiving pension benefits.
       Rather, the narrow question we must answer here is who decides whether the pension benefits
       should be terminated.
¶2         The circuit court of Cook County held that deciding whether to terminate Burge’s pension
       benefits was a “quintessential adjudicative function” which rested exclusively within the
       original jurisdiction of defendant Retirement Board of the Policemen’s Annuity and Benefit
       Fund of Chicago (the Board), subject to review under the Administrative Review Law (735
       ILCS 5/3-101 et seq. (West 2012)). The appellate court reversed, holding that the circuit court
       had concurrent, original jurisdiction with the Board to determine whether Burge’s benefits
       should be terminated. 2012 IL App (1st) 112842. For the reasons that follow, we reverse the
       judgment of the appellate court and affirm the judgment of the circuit court.

¶3                                         BACKGROUND
¶4         Jon Burge was a Chicago police officer from approximately 1970 to 1993. During a portion
       of that time, he served as supervisor of the violent crimes unit detectives in Area Two, a
       geographical division of the Chicago police department. In 1997, Burge applied to the Board
       for pension benefits from the Policemen’s Annuity and Benefit Fund of Chicago (the Fund).



                                                  -2-
     See 40 ILCS 5/5-101 (West 2012) (authorizing the creation of a policemen’s annuity and
     benefit fund). The Board awarded the benefits.
¶5        In 2003, a federal civil rights lawsuit was filed in which the plaintiff alleged that he was
     physically tortured and abused by police officers under Burge’s command at Area Two.
     Although the plaintiff did not accuse Burge personally of abusing him, the plaintiff did allege
     that Burge was aware of a pattern of torture and abuse being conducted by police officers in
     Area Two and that Burge had participated in such practices. In response to written
     interrogatories in the lawsuit, Burge denied under oath having any knowledge of, or
     participation in, the torture or abuse of persons in the custody of the Chicago police
     department.
¶6        In 2008, Burge was indicted by a federal grand jury on one felony count of perjury (18
     U.S.C. § 1621(1) (2006)), and two felony counts of obstruction of justice (18 U.S.C.
     § 1512(c)(2) (2006)), for making false statements in his responses to the interrogatories. In
     2010, Burge was convicted by a jury on all three counts and was sentenced to four and one-half
     years’ imprisonment. His convictions were affirmed on appeal. United States v. Burge, 711
F.3d 803 (7th Cir. 2013). Burge’s conduct in the civil lawsuit is the only criminal activity for
     which he has been convicted. Burge has not been indicted or convicted for conduct which
     occurred while he was still serving on the Chicago police department.
¶7        In January 2011, the Board held a hearing to determine whether, under section 5-227 of the
     Illinois Pension Code (40 ILCS 5/5-227 (West 2010)), Burge’s pension benefits should be
     terminated because of his federal felony convictions. Section 5-227 states, in relevant part, that
     “[n]one of the benefits provided for in this Article shall be paid to any person who is convicted
     of any felony relating to or arising out of or in connection with his service as a policeman.” At
     the hearing, Burge maintained that his felony convictions related solely to the giving of false
     testimony in a civil lawsuit filed several years after his retirement from the police force and,
     therefore, did not justify terminating his pension benefits.
¶8        At the conclusion of the hearing, a motion was made by a Board member to terminate
     Burge’s pension benefits. The Board is composed of eight trustees, four of whom are
     appointed by the mayor of Chicago, and four of whom are current or former police officers
     elected by police officer participants in the Fund. See 40 ILCS 5/5-178 (West 2012). The
     Board divided 4 to 4 on the question of whether Burge’s felony convictions for perjury and
     obstruction of justice in the civil lawsuit related to, arose out of, or were connected with his
     employment as a Chicago police officer. The four city-appointed trustees voted in favor of the
     motion to terminate benefits, while the four officer-elected trustees voted against the motion.
     The Board concluded that because “the motion was not passed,” “Burge was allowed to
     continue to receive his monthly pension benefits.” The Board issued a written decision to that
     effect on January 31, 2011. No administrative review was sought from this decision.
¶9        On February 7, 2011, one week after the Board had issued its decision, the Attorney
     General, on behalf of the State of Illinois, filed the complaint at issue in this case, naming as
     defendants Burge, the Board, and the individual trustees of the Board in their official
     capacities. The complaint was brought pursuant to section 1-115 of the Pension Code. That
     provision authorizes the Attorney General to bring a civil action to “[e]njoin any act or practice
     which violates any provision of this Code” or “[o]btain other appropriate equitable relief to
     redress any such violation or to enforce any such provision.” 40 ILCS 5/1-115 (West 2012). In


                                                 -3-
       her complaint, the Attorney General alleged that “[b]y continuing to pay public pension
       benefits to Jon Burge following three felony convictions relating to, arising out of, and in
       connection with his service as a police officer, Defendant Board and Defendant Trustees are
       violating Section 227 of Article 5 of the Illinois Pension Code.” The complaint did not allege
       any other violations of the Pension Code or wrongful conduct by the Board or its trustees. The
       complaint sought a preliminary and permanent injunction ordering the Board to cease all
       payments to Burge and an order requiring Burge to repay any benefits received since his
       convictions.
¶ 10       Burge, and the Board and trustees, subsequently filed motions to dismiss the complaint
       under section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2012)).
       Defendants alleged in their motions that the circuit court lacked subject-matter jurisdiction to
       consider the Attorney General’s complaint. The circuit court agreed.
¶ 11       In a written order, the circuit court noted that section 5-189 of the Pension Code (40 ILCS
       5/5-189 (West 2012)), states in pertinent part that “[t]he Board shall have exclusive original
       jurisdiction in all matters relating to or affecting the fund, including, in addition to all other
       matters, all claims for annuities, pensions, benefits or refunds.” The circuit court further noted
       that, while the statutory prohibition against providing pension benefits to a person convicted of
       a felony relating to, arising out of, or in connection with his service as a policeman is absolute,
       “in each individual case, the statutory standard will have to be applied to discrete facts and
       circumstances.” The circuit court concluded that this was a “quintessential adjudicative
       function” which section 5-189 conferred exclusively on the Board.
¶ 12       In addition, the circuit court observed that, under 5-228 of the Pension Code (40 ILCS
       5/5-228 (West 2012)), final administrative decisions of the Board are subject to judicial review
       for error solely as provided by the Administrative Review Law. Such review is exclusive and
       alternate methods of direct review or collateral attack are not permitted. See, e.g., Emerald
       Casino, Inc. v. Illinois Gaming Board, 366 Ill. App. 3d 622, 625 (2006). The circuit court
       concluded that the Board had rendered a final administrative decision when it ruled on the
       motion to terminate Burge’s pension benefits. The circuit court then reasoned that the Attorney
       General’s complaint would present to the court “the same issue that the Board decided” but
       would do so outside the confines of the Administrative Review Law. Thus, in the view of the
       circuit court, the complaint was an impermissible collateral attack on the Board’s decision. The
       circuit court therefore dismissed the Attorney General’s complaint for lack of subject-matter
       jurisdiction.
¶ 13       The Attorney General appealed the dismissal and the appellate court reversed. 2012 IL
       App (1st) 112842. The appellate court stated:
                    “Viewing the statute as a whole, we find no explicit language in the statute
                expressing a legislative intent to divest circuit courts of the subject matter jurisdiction
                to hear civil actions brought by the Attorney General under section 1-115(b) of the
                Pension Code. As a result, we find that the circuit court erred in interpreting section
                5-189 of the Pension Code as divesting it of the subject matter jurisdiction to address
                the Attorney General’s claims. We find that section 1-115(b) gives the circuit court
                concurrent subject matter jurisdiction with the Pension Board to hear the disputed
                pension issues presented in the Attorney General’s complaint.” Id. ¶ 25.



                                                    -4-
¶ 14        After reaching this conclusion, the appellate court then observed that when the circuit court
       and an administrative agency have concurrent jurisdiction, the circuit court may, under the
       doctrine of primary jurisdiction, stay judicial proceedings and permit the administrative
       agency to first address the issue and bring its expertise to bear on the matter in dispute. Id. ¶ 26
       (citing Village of Itasca v. Village of Lisle, 352 Ill. App. 3d 847, 853 (2004)). Because the
       Board in this case had already addressed the termination of Burge’s pension benefits at the
       time the Attorney General’s complaint was filed, the appellate court treated the Board’s
       adjudication of the matter, in effect, as an exercise of primary jurisdiction.
¶ 15        Continuing, the appellate court then pointed to section 5-182 of the Pension Code (40 ILCS
       5/5-182 (West 2012)), which provides that “no pension, annuity, or benefit shall be allowed or
       granted and no money shall be paid out of the fund unless ordered by a vote of the majority of
       the members of the board.” The court concluded that the Board violated this section when it
       determined that a tie vote meant that Burge was allowed to continue to receive his monthly
       pension benefits. Based on this violation, the appellate court reasoned that the Board’s decision
       to continue Burge’s benefits was “voidable” (2012 IL App (1st) 112842, ¶ 30), and the circuit
       court was not required to give the Board’s exercise of primary jurisdiction any deference. The
       appellate court therefore reinstated the Attorney General’s complaint and remanded the cause
       to the circuit court to determine, as an original matter, whether Burge’s felony convictions
       related to, arose out of, or were connected with his service as a police officer in violation of
       section 5-227.
¶ 16        Burge, and the Board and its trustees, filed petitions for leave to appeal in this court. Ill. S.
       Ct. R. 315 (eff. Feb. 26, 2010). The petitions were granted and the cases consolidated for
       review.

¶ 17                                             ANALYSIS
¶ 18       At issue before us is whether the circuit court properly dismissed the Attorney General’s
       complaint pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West
       2012)). A motion to dismiss under section 2-619 admits the legal sufficiency of the plaintiff’s
       complaint, but asserts an affirmative matter which defeats the claim. In this case, the asserted
       affirmative matter is a lack of subject-matter jurisdiction (735 ILCS 5/2-619(a)(1) (West
       2012)). Our review of a dismissal under section 2-619 is de novo. King v. First Capital
       Financial Services Corp., 215 Ill. 2d 1, 12 (2005).
¶ 19       Subject-matter jurisdiction refers to a tribunal’s “power to hear and determine cases of the
       general class to which the proceeding in question belongs.” (Internal quotation marks omitted.)
       Crossroads Ford Truck Sales, Inc. v. Sterling Truck Corp., 2011 IL 111611, ¶ 27. The Illinois
       Constitution of 1970 gives original jurisdiction to the circuit courts over all justiciable matters
       except where this court has exclusive and original jurisdiction relating to the redistricting of
       the General Assembly and the ability of the Governor to serve or resume office. Id. However,
       this court has held that the General Assembly may confer exclusive original jurisdiction on an
       administrative body when it enacts a “comprehensive statutory administrative scheme” that
       “explicitly” vests original jurisdiction in the administrative agency. Id. Whether the legislature
       has done so is a question of statutory interpretation. Id.
¶ 20       Defendants contend there is an explicit statement from the General Assembly vesting
       exclusive, original jurisdiction with the Board when a claim is made that a police officer’s


                                                     -5-
       pension benefits should be terminated because of a felony conviction. That statement,
       according to defendants, is found in section 5-189 of the Pension Code, which states that the
       Board shall have the power:
               “To authorize payments. To authorize the payment of any annuity, pension, or benefit
               granted under this Article or under any other Act relating to police pensions, heretofore
               in effect in the city which has been superseded by this Article; to increase, reduce, or
               suspend any such annuity, pension, or benefit whenever any part thereof was secured or
               granted or the amount thereof fixed, as the result of misrepresentation, fraud, or error;
               provided, the annuitant, pensioner or beneficiary concerned shall be notified and given
               an opportunity to be heard concerning such proposed action.
                   The Board shall have exclusive original jurisdiction in all matters relating to or
               affecting the fund, including, in addition to all other matters, all claims for annuities,
               pensions, benefits or refunds.” 40 ILCS 5/5-189 (West 2012).
¶ 21        Defendants acknowledge, as they must, that not all legal challenges to “matters relating to
       or affecting the fund” fall within the exclusive jurisdiction of the Board. For example, as this
       court has explained, an administrative agency, such as the board of trustees of a retirement
       system, is a creature of statute and, as such, has only the authority that is conferred upon it by
       law. Alvarado v. Industrial Comm’n, 216 Ill. 2d 547, 553 (2005); Rossler v. Morton Grove
       Police Pension Board, 178 Ill. App. 3d 769, 773 (1989). Consequently, when a retirement
       board acts in a manner which is not merely erroneous but which exceeds the “inherent power”
       of the board granted to it under the Pension Code, the board is said to act without
       “jurisdiction.” Newkirk v. Bigard, 109 Ill. 2d 28, 36 (1985). Such actions of a board are “void”
       and may be attacked at any time, in any court, either directly or collaterally. Business &
       Professional People for the Public Interest v. Illinois Commerce Comm’n, 136 Ill. 2d 192,
       243-44 (1989); Genius v. County of Cook, 2011 IL 110239, ¶ 25; see also, e.g., Landfill, Inc. v.
       Pollution Control Board, 74 Ill. 2d 541, 550 (1978) (an administrative rule may be challenged
       on its face in the circuit court on the grounds of being unauthorized by the enabling
       legislation). Thus, under long-standing law, a circuit court has jurisdiction to consider a
       complaint that the Board is exceeding its “inherent authority” under the Pension Code and its
       actions are void, even though the matter raised in the complaint may “relate to” or “affect” the
       Fund. Defendants do not dispute that an action by the Board which is beyond its “inherent
       authority” constitutes a “violation” of the Pension Code and may be challenged under section
       1-115.
¶ 22        Defendants further acknowledge, as again they must, that section 1-115, which is largely
       identical to parts of section 502(a) of the federal Employment Retirement Income Security Act
       of 1974 (ERISA), Pub. L. No. 93-406, 88 Stat. 829, 891, was enacted primarily to authorize
       actions in the circuit court which allege that pension fund fiduciaries, such as the trustees of a
       retirement board, have breached a fiduciary duty set forth in the Pension Code. A legal
       challenge alleging that the trustees of a retirement board have breached a fiduciary duty cannot
       be brought before the board itself since “no man who has a personal interest in the subject
       matter of [a] decision in a case may sit in judgment on that case.” In re Heirich, 10 Ill. 2d 357,
       384 (1956); Girot v. Keith, 212 Ill. 2d 372, 380 (2004). Defendants therefore do not dispute
       that an allegation that the trustees of the Board have breached a fiduciary duty by, for example,



                                                   -6-
       making fraudulent investments, is properly brought in the circuit court under section 1-115
       even though it may “relate to” or “affect” the Fund.
¶ 23       Given these qualifications, defendants assert that what falls exclusively within the original
       jurisdiction of the Board under section 1-189 are ordinary adjudications related to or affecting
       the Fund. Or, stated otherwise, actions which come within the exclusive, original jurisdiction
       of the Board are those which require the resolution of disputed facts and the application of
       existing Pension Code provisions to fact-specific circumstances. See, e.g., E&E Hauling, Inc.
       v. Pollution Control Board, 116 Ill. App. 3d 586, 598 (1983) (an adjudicative proceeding is
       one “ ‘designed to adjudicate disputed facts in particular cases’ ” (quoting United Wales v.
       Florida East Coast Ry. Co., 410 U.S. 224, 245 (1973))).
¶ 24       Defendants contend that deciding whether to terminate Burge’s pension benefits requires
       the application of an existing Pension Code provision to the particular facts of his case and is,
       therefore, an ordinary adjudication related to the Fund. Defendants further emphasize that,
       under the plain language of section 5-189, the Board’s jurisdiction to conduct such
       adjudications is “exclusive” rather than concurrent with the circuit court. Thus, according to
       defendants, original jurisdiction to determine whether Burge’s pension benefits should be
       terminated is vested exclusively in the Board pursuant to section 5-189.
¶ 25       Like the circuit court, defendants also note that under section 5-228 of the Pension Code
       (40 ILCS 5/5-228 (West 2012)), final administrative decisions made by the Board are
       reviewed for error solely under the Administrative Review Law. In this case, the Attorney
       General’s complaint alleged that the Board’s continued payment of pension benefits to Burge,
       after the motion to terminate the benefits failed, was erroneous. However, that challenge was
       made outside the provisions of the Administrative Review Law. Therefore, according to
       defendants, the circuit court properly determined that the Attorney General’s complaint was an
       impermissible collateral attack on the Board’s decision and that the court lacked jurisdiction to
       hear the Attorney General’s complaint.
¶ 26       As she did in the circuit court, the Attorney General, in response, points to section 1-115 of
       the Pension Code, which provides:
               “A civil action may be brought by the Attorney General or by a participant, beneficiary
               or fiduciary in order to:
                       (a) Obtain appropriate relief under Section 1-114 of this Code;
                       (b) Enjoin any act or practice which violates any provision of this Code; or
                       (c) Obtain other appropriate equitable relief to redress any such violation or to
                   enforce any such provision.” 40 ILCS 5/1-115 (West 2012).
¶ 27       The Attorney General does not disagree with defendants that applying section 5-227 to the
       facts of Burge’s case to determine whether his pension benefits should be terminated
       constitutes an ordinary adjudicative proceeding related to or affecting the Fund. Nor does the
       Attorney General disagree with defendants that the Board has jurisdiction over such
       adjudications. Where the Attorney General parts company with defendants is with their
       assertion that the Board’s original jurisdiction under section 5-189 is exclusive. According to
       the Attorney General, section 1-115 grants the circuit court concurrent, original jurisdiction
       over ordinary adjudications related to or affecting the Fund.
¶ 28       In support, the Attorney General emphasizes the breadth of section 1-115, noting that it
       applies to “any” act or practice which violates “any” provision of the Pension Code. That

                                                   -7-
       criterion is met, the Attorney General maintains, by her claim that the payment of pension
       benefits to Burge violates section 5-227 of the Pension Code. The Attorney General also notes
       that section 1-115 was enacted by the General Assembly in 1982, 10 years after section 5-189
       was amended in 1972 to provide for exclusive, original jurisdiction in the Board. From this, the
       Attorney General asserts that section 1-115 “takes precedence” over section 5-189, with the
       consequence that section 1-115 “gives circuit courts concurrent jurisdiction over claims by the
       Attorney General to enjoin a violation of the Pension Code even if the Board also has
       jurisdiction to adjudicate the same question.” In other words, in the view of the Attorney
       General, the General Assembly repealed the “exclusive” jurisdiction provided to the Board
       under section 5-189 when it enacted section 1-115. Thus, the Attorney General maintains that
       when a police officer is convicted of a felony offense, the issue of whether his pension benefits
       should be terminated may be pursued either in the circuit court, in an action filed by the
       Attorney General, a participant, a beneficiary or a fiduciary, or in an action before the Board.
¶ 29       Continuing with her argument, the Attorney General does not dispute that, because the
       Board had already addressed the termination of Burge’s pension benefits at the time her
       complaint was filed, the Board effectively exercised primary jurisdiction over the matter. See
       generally People v. NL Industries, 152 Ill. 2d 82, 94-96 (1992) (discussing primary
       jurisdiction). However, unlike the appellate court below, which determined that no deference
       was due the Board’s decision because it stemmed from a tie vote, the Attorney General asserts
       that no deference is due to the Board in this instance because she was not a party to the Board’s
       proceeding addressing whether to terminate Burge’s pension benefits. For this reason,
       according to the Attorney General, she “cannot be bound by the outcome of that proceeding
       under preclusion principles.” In sum, the Attorney General maintains that the circuit court has
       concurrent original jurisdiction over ordinary adjudications related to or affecting the Fund,
       and that her office, a participant, a beneficiary or a fiduciary may file an action at any time in
       the circuit court under section 1-115 to adjudicate whether a police officer’s pension benefits
       should be terminated, reinstated or adjusted, so long as the filer of the action was not a party in
       a previous proceeding before the Board on the same matter. Therefore, the Attorney General
       contends, the circuit court improperly dismissed her complaint in this case. We disagree.
¶ 30       As the Attorney General notes, section 1-115 is a broadly worded provision, covering
       “any” act or practice which violates “any” provision of the Pension Code. Section 5-189, in
       contrast, does not possess the same breadth. Section 5-189 confers original jurisdiction on the
       Board only for ordinary adjudications related to or affecting the Fund. Other original actions,
       such as those alleging that the trustees of the Board have breached a fiduciary duty set forth in
       the Pension Code by, for example, making fraudulent investments, may be brought in the
       circuit court under section 1-115, but not before the Board under section 5-189. Moreover, the
       Board’s original jurisdiction is limited to matters “relating to or affecting the fund.” Any
       violation of a Pension Code provision which is not related to the fund may be challenged in an
       original action in the circuit court under section 1-115, but not before the Board under section
       5-189. In short then, section 5-189 is the more specific provision than section 1-115.
¶ 31       “[I]t is a commonplace of statutory construction” that when two conflicting statutes cover
       the same subject, “the specific governs the general.” Morales v. Trans World Airlines, Inc.,
       504 U.S. 374, 384-85 (1992) (citing Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,
       445 (1987)). “[T]he law is settled that [h]owever inclusive may be the general language of a
       statute, it will not be held to apply to a matter specifically dealt with in another part of the same

                                                     -8-
       enactment.” (Internal quotation marks omitted.) Fourco Glass Co. v. Transmirra Products
       Corp., 353 U.S. 222, 228 (1957). “The general/specific canon is perhaps most frequently
       applied to statutes in which a general permission or prohibition is contradicted by a specific
       prohibition or permission. To eliminate the contradiction, the specific provision is construed as
       an exception to the general one.” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566
       U.S. ___, ___, 132 S. Ct. 2065, 2071 (2012). Here, the broad language of section 1-115, which
       states that “any” violation of a Pension Code provision may be challenged in circuit court, is in
       conflict with section 5-189, which provides that ordinary adjudications related to or affecting
       the Fund are within the “exclusive,” original jurisdiction of the Board. Accordingly, to
       eliminate this contradiction, the specific provision, section 5-189, must be construed as an
       exception to the general provision, section 1-115.
¶ 32        Citing the canon which holds that when two statutes are in conflict the one which was
       enacted later should prevail (see, e.g., Village of Chatham, Illinois v. County of Sangamon,
       Illinois, 216 Ill. 2d 402, 431 (2005)), the Attorney General maintains that section 1-115, as the
       more recently enacted provision, should be given precedence over section 5-189. Justice
       Freeman, in dissent, adopts a similar position. Infra ¶ 88 (Freeman, J., dissenting). However,
       the canon that the specific governs the general holds true “ ‘regardless of the priority of
       enactment.’ ” Radzanower v. Touche Ross & Co., 426 U.S. 148, 153 (1976) (quoting Morton v.
       Mancari, 417 U.S. 535, 550-51 (1974)); 82 C.J.S. Statutes § 482 (2010) (“The more specific of
       two statutes dealing with a common subject matter generally will prevail whether it has been
       passed before or after the more general statute.”). Indeed, because repeals by implication are
       disfavored, the canon that the specific governs the general applies with special force where, as
       here, the earlier provision is specific and the later, general provision makes no mention of the
       earlier provision. As this court has stated, “a later statute general in its terms and not expressly
       repealing the prior special statute will ordinarily not affect the special provisions of the earlier
       statute.” People ex rel. Atwell Printing & Binding Co. v. Board of Commissioners, 345 Ill. 172,
       178 (1931); Morton, 417 U.S. at 549-51. Section 1-115 does not expressly repeal section 5-189
       or, indeed, even mention the provision. We decline to hold that the exclusive, original
       jurisdiction of the Board to hear ordinary adjudications related to or affecting the Fund has
       been repealed by implication.
¶ 33        And it is apparent why the General Assembly would exclude ordinary adjudications related
       to the Fund from the broad reach of section 1-115 as the Attorney General proposes. Section
       1-115 does not limit the right to bring a cause of action solely to the Attorney General. Rather,
       it permits any “participant, beneficiary or fiduciary” to file a civil action to enjoin a violation of
       the Pension Code. Under the Attorney General’s reasoning, a participant in the Fund who loses
       a benefits decision before the Board could file an administrative appeal in the circuit court,
       while at the same time, another participant who disagreed with the Board’s determination
       could file a separate, original action under section 1-115. According to the Attorney General,
       the court in the latter action would not be required to give the Board’s determination any
       deference, thus creating two simultaneous, potentially conflicting actions in the circuit court.
       Further, section 1-115 contains no specific time limit on the filing of such an action. If each of
       the groups listed in section 1-115 were allowed to adjudicate or readjudicate every grant,
       denial or adjustment of pension benefits made by the Board at any time, as the Attorney
       General contends, tremendous instability would be injected into the Fund. As the circuit court


                                                     -9-
       below aptly noted, “[a]dministering a pension fund with so much instability and uncertainty is
       not just inconvenient, it is unworkable.”
¶ 34        The Attorney General asserts that any legal or fiscal uncertainty that might arise from
       permitting actions such as this one to go forward as an original action under section 1-115 is
       merely speculative. But that is a determination for the legislature. For our purposes here, it is
       enough that we can discern a rational policy reason why the legislature would confer exclusive,
       original jurisdiction on the Board over ordinary adjudications related to or affecting the Fund.
       Accordingly, there is no justification for us to depart from well-established rules of statutory
       interpretation.
¶ 35        The Attorney General’s complaint faces an additional problem. Section 5-228 of the
       Pension Code provides in pertinent part that the Administrative Review Law “govern[s] all
       proceedings for the judicial review of final administrative decisions of the retirement board
       provided for under this Article.” 40 ILCS 5/5-228 (West 2012). Section 3-101 of the Code of
       Civil Procedure defines an “administrative decision” as “any decision, order or determination
       of any administrative agency rendered in a particular case, which affects the legal rights, duties
       or privileges of parties and which terminates the proceedings before the administrative
       agency.” 735 ILCS 5/3-101 (West 2012). When the Administrative Review Law is applicable
       to an administrative agency, it provides the sole method of reviewing an agency decision. See,
       e.g., Emerald Casino, Inc. v. Illinois Gaming Board, 366 Ill. App. 3d 622, 625 (2006); Ardt v.
       Illinois Department of Professional Regulation, 154 Ill. 2d 138, 148 (1992) (“The legislature
       enacted the Administrative Review Law in order to provide a simple single review from
       specified administrative decisions.”).
¶ 36        In this case, the Board rendered a final “administrative decision” when it ruled on the
       motion to terminate Burge’s pension benefits. The Attorney General’s complaint does not seek
       administrative review of the Board’s decision but, instead, asserts only that jurisdiction in the
       circuit court is proper under section 1-115. Further, as the circuit court noted, consideration of
       the Attorney General’s complaint would require the court to determine whether Burge’s felony
       convictions related to, arose out of, or were in connection with his service as a police
       officer—the same issue addressed by the Board. Thus, to allow the Attorney General’s
       complaint to proceed, we would have to conclude that section 1-115 not only repealed the
       exclusive, original jurisdiction of the Board under section 5-189, but also implicitly repealed
       the exclusive application of the Administrative Review Law under section 5-228. We decline
       to so hold. See, e.g., People ex rel. Dickey v. Southern Ry. Co., 17 Ill. 2d 550, 555 (1959) (for
       an act to repeal an earlier one by implication, there must be “such total and manifest
       repugnance that the two cannot stand together”).
¶ 37        The Attorney General asserts, however, that when the Board is presented with the question
       of whether pension benefits should be terminated, as it was in this case, “there is no
       participation by any party opposed to” the continuation of benefits and “there is therefore no
       real opportunity for review of a decision approving that expenditure.” Because of “the
       heightened risk of an effectively unreviewable administrative decision” which could “result in
       a significant violation of the Pension Code, at potentially great cost to the public,” the Attorney
       General maintains that complaints such as the one at issue here should be permitted under
       section 1-115.



                                                   - 10 -
¶ 38       Preventing significant violations of the Pension Code and ensuring the fiscal integrity of
       the Fund are important goals. To that end, certain challenges to actions taken by a retirement
       board have been authorized both within the context of administrative review and without. The
       circuit court, for example, may consider at any time a claim that a retirement board’s decision
       was so seriously in error that the board exceeded its inherent authority and rendered a void
       decision. See, e.g., Alvarado v. Industrial Comm’n, 216 Ill. 2d 547, 553-54 (2005); Rossler v.
       Morton Grove Police Pension Board, 178 Ill. App. 3d 769, 773 (1989). Similarly, a claim may
       be brought in circuit court that a pension board rule asserting administrative authority is not
       authorized under the Pension Code. See, e.g., Landfill, Inc. v. Pollution Control Board, 74 Ill.
2d 541, 550 (1978). Fiduciary breaches, including, for example, fraudulent or corrupt
       decisions by the trustees of a retirement board, may also be challenged in circuit court. See 40
       ILCS 5/1-115 (West 2012). In addition, our appellate court has recognized that, in certain
       circumstances, a governmental entity which was not a party before a pension board proceeding
       may contest a retirement board’s administrative decision when it would result in the
       diminution of a pension fund. Karfs v. City of Belleville, 329 Ill. App. 3d 1198 (2002); see also
       Board of Education of the City of Chicago v. Board of Trustees of the Public Schools
       Teachers’ Pension & Retirement Fund, 395 Ill. App. 3d 735 (2009) (“systemic
       miscalculations” by a pension board are not administrative decisions and may be challenged
       outside the Administrative Review Law). These avenues for legal challenge to the actions of a
       pension board exist in addition to general civil and criminal oversight, including criminal
       provisions found in the Pension Code itself (see, e.g., 40 ILCS 5/1-125 (West 2012)
       (misdemeanor offense for trustee to accept gift from person seeking action from a retirement
       board), and regulatory oversight provided by the Department of Insurance (see 40 ILCS
       5/1A-101 et seq. (West 2012) (charging the Department of Insurance with examining and
       investigating pension funds created under the Pension Code)).
¶ 39       None of the foregoing situations, however, are at issue in this case. The Attorney General’s
       complaint does not seek review of an administrative decision which improperly diminished, or
       threatened to diminish, the Fund; the complaint does not allege a fiduciary breach by any
       member of the Board; and the complaint does not allege that the decision of the Board was
       beyond its inherent authority and therefore void. Indeed, the complaint contains no allegations
       that the fiscal integrity of the Fund has been harmed by the Board’s decision, or that the
       pension benefits of other participants in the Fund have been placed at risk. Instead, the
       complaint alleges only that the Board’s continued payment of pension benefits to Burge
       following the ruling on the motion to terminate those benefits was individualized error in this
       case. What the Attorney General is seeking then, through the filing of her complaint, is the
       authority to contest every administrative decision made by the Board, however limited in
       scope or effect, and to do so outside the confines of the Administrative Review Law. This
       would be a fundamental change in the workings of the Pension Code. This is not something we
       have authority to recognize absent express repeal of section 5-228 by the General Assembly.
¶ 40       Chief Justice Garman, in dissent, raises an argument not made by the Attorney General.
       Chief Justice Garman contends that the Attorney General’s complaint should be read as
       alleging that the four officer-elected trustees of the Board violated their fiduciary duty to act
       “solely in the interest of the participants and beneficiaries” of the Fund (40 ILCS 5/1-109
       (West 2012)), when they voted against the motion to terminate Burge’s pension benefits. For
       this reason, according to Chief Justice Garman, the complaint should be permitted to go

                                                  - 11 -
       forward under section 1-115. This is so even though the complaint does not mention the term
       “fiduciary,” does not cite to any statutory fiduciary duty, and does not contain any allegations
       of bad faith, self-dealing or any similar wrongdoing on the part of any of the trustees.
¶ 41        Chief Justice Garman reasons, however, that if the circuit court should determine that
       Burge committed a felony related to, arising out of, or connected with his employment as a
       Chicago police officer, then Burge would not be a lawful participant in the Fund. And, paying
       benefits to someone who is not a member of the Fund is a breach of a trustee’s fiduciary duty of
       loyalty to the Fund’s participants. Infra ¶ 69 (Garman, C.J., dissenting) (to the extent a
       retirement board pays benefits to “a person declared to be a nonparticipant under the Pension
       Code” it fails to act solely in the interest of the Fund participants and beneficiaries). In other
       words, according to Chief Justice Garman, if the circuit court should determine that a Board
       trustee, although acting in good faith, made an error in legal reasoning in concluding that
       Burge should retain his pension benefits, that fact, in itself, will constitute a breach of the
       trustee’s fiduciary duty of loyalty to the Fund participants. We cannot agree with this
       reasoning.
¶ 42        Further, under section 1-114 of the Pension Code, fiduciaries are personally liable to the
       pension fund for losses resulting from a breach of fiduciary duty. 40 ILCS 5/1-114 (West
       2012). Thus, the import of Chief Justice Garman’s reasoning is that a retirement board trustee
       who makes a good faith legal error in adjudicating a benefits decision will be personally
       obligated to reimburse the pension fund for that error. Understandably, the Attorney General
       has not made this argument, which if accepted, would likely mean that no person would be
       willing to serve as a retirement board trustee. We are confident this is not what the General
       Assembly intended. We therefore decline to sua sponte recast the Attorney General’s
       complaint as alleging a breach of fiduciary duty by any of the trustees of the Board.
¶ 43        Finally, we note that the appellate court’s conclusion that the Board violated section 5-182
       of the Pension Code when it permitted Burge’s pension benefits to continue following a tie
       vote could be read as providing a separate basis, by itself, for filing a complaint alleging a
       violation of the Pension Code under section 1-115. However, this, too, would be incorrect.
       Section 5-182 of the Pension Code is violated when a pension, annuity or benefit is approved
       by less than a majority of the Board. 40 ILCS 5/5-182 (West 2012). The Board’s tie vote in this
       case did not approve or grant a pension benefit for Burge. The pension benefits Burge had been
       receiving were approved in 1997, long before the Board’s vote was taken in January 2011. No
       statutory provision prohibits the continuation of pension benefits when a motion to terminate
       those benefits fails to garner a majority of votes on the Board.

¶ 44                                          CONCLUSION
¶ 45       This opinion should not be read, in any way, as diminishing the seriousness of Burge’s
       actions while a supervisor at Area Two, or the seriousness of police misconduct in general. As
       noted, the question in this appeal is limited solely to who decides whether a police officer’s
       pension benefits should be terminated when he commits a felony. On this issue, the legislative
       intent is clear. The decision lies within the exclusive, original jurisdiction of the Board under
       section 5-189. Accordingly, the judgment of the appellate court is reversed and the judgment
       of the circuit court dismissing the Attorney General’s complaint is affirmed.



                                                   - 12 -
¶ 46      Appellate court judgment reversed.
¶ 47      Circuit court judgment affirmed.

¶ 48       CHIEF JUSTICE GARMAN, dissenting:
¶ 49       The majority resolves this case with the statutory canon that the specific controls the
       general, but it disregards some absurd results that follow. The majority makes untenable
       distinctions between fiduciary duties and renders certain types of breach unremediable under
       the Illinois Pension Code. Looking to legislative intent and examining the overall structure of
       the Pension Code also undermines the majority’s conclusion that one section is more specific
       and should govern. I thus respectfully dissent.
¶ 50       The court faces two broadly worded statutory provisions in apparent conflict. The Attorney
       General (the State) contends payments to convicted felon Jon Burge violate section 5-227 of
       the Illinois Pension Code, and that the State can challenge those payments in the circuit court
       under section 1-115. 40 ILCS 5/5-227, 1-115 (West 2012). The Board and Burge counter that
       section 5-189 of the Pension Code gives the Board “exclusive original jurisdiction in all
       matters relating to or affecting the fund.” As such, section 1-115 cannot grant an opportunity
       for review to the Attorney General, participants, beneficiaries, and fiduciaries, without
       destroying the application of the Administrative Review Law as mandated by section 5-228.
       See 40 ILCS 5/5-189, 5-228 (West 2012).
¶ 51       Read plainly, each provision threatens to invade and overwhelm the other. Section 1-115
       makes no distinction between the Attorney General, participants, beneficiaries, and fiduciaries
       in granting them the ability to seek relief in the circuit court. 40 ILCS 5/1-115 (West 2012).
       Section 5-228 requires a participant or beneficiary to challenge a denial of benefits through
       administrative review. 40 ILCS 5/5-228 (West 2012). A broad reading of section 1-115, as
       offered by the State, could allow an artfully pleading participant or beneficiary to bypass
       administrative review altogether. A broad reading also tends to remove “exclusive” from the
       Board’s “exclusive original jurisdiction” under section 5-189. 40 ILCS 5/5-189 (West 2012).
       Yet section 5-189 read literally could give the Board exclusive jurisdiction over its own
       fiduciary breaches. Section 1-114 requires a breaching fiduciary to make the fund whole. 40
       ILCS 5/1-114 (West 2012). Section 5-189’s grant of “exclusive original jurisdiction in all
       matters relating to or affecting the fund” could be read so broadly as to give the Board
       jurisdiction over a breach requiring reimbursement and “relating to [and] affecting the fund.” It
       would be absurd to allow artful pleading to evade administrative review, but also absurd to
       give the Board jurisdiction over its own alleged shortcomings. In interpreting a statute, we
       presume the legislature did not intend absurd results. In re Andrew B., 237 Ill. 2d 340, 348
       (2010).
¶ 52       But the majority opinion does not avoid absurd results so much as it tries to temper one set
       of them.
¶ 53       Most troubling, the majority makes an arbitrary distinction between types of fiduciary
       breaches and renders the meaning of a fiduciary breach unclear. The natural outcome of the
       majority’s reasoning that section 5-189 is more specific than section 1-115 is that jurisdiction
       under section 1-115 must give way whenever a matter relates to or affects the fund. Section
       5-189, granting the Board “exclusive, original jurisdiction,” would govern irrespective of
       whether the act “relating to or affecting the fund” is considered a fiduciary breach by the Board

                                                  - 13 -
       itself. The majority’s reasoning on specificity would give the Board jurisdiction to adjudicate
       its own fiduciary breaches, leaving section 1-115 with nothing to do. Apparently recognizing
       that this resolution is untenable, the majority states that “[f]iduciary breaches, including, for
       example, fraudulent or corrupt decisions by the trustees of a retirement board, may also be
       challenged in circuit court” under section 1-115. Supra ¶ 38. Neither the defendants’
       concession nor the majority’s finding on this point comports at all with the majority’s
       reasoning that the specific controls the general. But to prevent the absurdity of the Board
       having jurisdiction over its own fiduciary breaches, the majority draws a neat line between
       “ordinary adjudications related to or affecting the Fund” and fiduciary breaches. Supra ¶ 30.
       Implicit in this reasoning is the notion that one act cannot simultaneously be an “ordinary
       adjudication” and a fiduciary breach remediable by section 1-115. Id.
¶ 54        Yet the majority also ignores that trustees under the Pension Code have fiduciary duties
       beyond loyalty, including to diversify investments unless it is prudent not to do so (40 ILCS
       5/1-109(c) (West 2012)), to administer with “the care, skill, prudence and diligence” of a
       prudent person under similar circumstances (40 ILCS 5/1-109(b) (West 2012)), and to
       administer in “accordance with the provisions of the Article of the Pension Code governing the
       retirement system or pension fund.” 40 ILCS 5/1-109(d) (West 2012). The majority opinion
       apparently does not consider failures of these duties to be fiduciary breaches, and indeed the
       majority cannot reach its result if such fiduciary breaches are properly remediable under
       section 1-115. The State’s complaint alleged that the Board’s members were violating the
       Pension Code by paying benefits to Burge. Such an act would be, at minimum, a breach of the
       duty to administer in “accordance with the provisions of the Article of the Pension Code
       governing the retirement system or pension fund.” It appears that the majority has determined
       that fiduciary breaches of “bad intent”—breaches of loyalty, fraud, self-dealing, and the
       like—are the only fiduciary breaches to be addressed by section 1-115. Supra ¶ 38. (providing
       that “fraudulent or corrupt decisions” may still be challenged in circuit court); id. ¶ 40 (arguing
       a lack of “allegations of bad faith, self-dealing or any similar wrongdoing” in the State’s
       complaint). There is no basis in the statute or our case law for such a distinction. This
       distinction also conflicts with the legislative history discussed below. And if this erroneous
       distinction is not drawn, payments to a felon police officer could be cognizable either as a
       breach of the duty to obey the Pension Code or as a breach of the duty of prudence, meaning
       the majority would not reach its result.
¶ 55        Next, this arbitrary distinction between “bad intent” fiduciary breaches and the others
       appears to allow the Board to make a consistently erroneous interpretation of Illinois law
       without facing any challenge, so long as that erroneous interpretation favors a putative
       participant or beneficiary. Nothing in the record indicates one participant is permitted to
       intervene in another’s hearing. Likewise, “administrative review is limited to parties of record
       before the administrative agencies and then only when their rights, duties or privileges are
       adversely affected by the decision.” Board of Education of Roxana Community School District
       No. 1 v. Pollution Control Board, 2013 IL 115473, ¶ 20 (citing Williams v. Department of
       Labor, 76 Ill. 2d 72, 78 (1979)). No party has both opportunity and incentive to challenge an
       erroneous grant of benefits. As a result, the Board has the first and final word when it decides
       to grant benefits. This resolution allows the Board to ignore decisions of this court. I express no
       opinion as to the propriety of the Board’s deadlock decision on the question of defendant Jon
       Burge’s benefits, and I stress that the Board’s underlying decision is not before us. But under

                                                   - 14 -
       the majority’s view, the Board could, in a hearing to terminate benefits under section 5-227,
       simply decline to follow Devoney v. Retirement Board of the Policemen’s Annuity & Benefit
       Fund, 199 Ill. 2d 414 (2002) (holding a police officer’s felony mail fraud conviction related to
       his work as an officer, when he struck up friendship with co-felon while working as a police
       officer). No party would have both incentive and ability to challenge the Board’s error. So long
       as the Board awards benefits, its errors will now go unchallenged.
¶ 56        Finally, the majority reaches its conclusion on specificity despite ample evidence that
       section 5-189 is not at all specific. It instead appears to employ a mere boilerplate phrase used
       by the legislature in drafting seven articles of the Pension Code, providing that the “Board shall
       have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in
       addition to all other matters, all claims for annuities, pensions, benefits or refunds.” 40 ILCS
       5/5-189 (West 2012). If that language is more specific than the civil enforcement language in
       section 1-115, substantially identical provisions in six other articles are also more specific than
       section 1-115. See 40 ILCS 5/6-185 (West 2012) (same provision for firefighters in cities over
       500,000 population, with one change to capitalization); 40 ILCS 5/8-203 (West 2012)
       (substantially identical provision for municipal employees and officials in cities over 500,000
       population: “The board shall have exclusive original jurisdiction in all matters relating to the
       fund, including, in addition to all other matters, all claims for annuities, pensions, benefits or
       refunds.”); 40 ILCS 5/9-196 (West 2012) (same provision as in article 8, this one for county
       employees and officers in counties over three million people); 40 ILCS 5/10-102, 10-103
       (West 2012) (incorporating article 9 by reference, for forest preserve district employees); 40
       ILCS 5/11-192 (West 2012) (same provision as in article 5, for laborers and retirement board
       employees of cities over 500,000 people); 40 ILCS 5/12-162 (West 2012) (substantially
       identical provision for park and retirement board employees in cities over 500,000 people: “To
       have exclusive original jurisdiction in all matters relating to or affecting the fund, including, in
       addition to all other matters, all claims for annuities, benefits or refunds under this Article.”).
       Article 13 contains a similar, though less expansive, provision. 40 ILCS 5/13-706(e) (West
       2012) (“The Board shall have exclusive original jurisdiction in all matters of claims for
       annuities, benefits and refunds.”). Yet the majority concludes this seven-time repetition of the
       same words was, in each instance, an intentional and more specific grant of power than the
       fiduciary enforcement provision yet to come. Under the majority’s interpretation, section
       1-115 has very little enforcement role left to play when juxtaposed against “exclusive original
       jurisdiction,” so the majority thus concludes the legislature intended section 1-115 to mean
       little or nothing1 when applied to seven articles of the Pension Code. This cannot be reconciled
       with the legislative history. One could more easily find that section 1-115, pertaining to the
       circuit court enforcement of fiduciary duties, is more specific than the pervasive authority over
       investment and benefits decisions granted to the Board in section 5-189.


           1
            The majority does not provide any examples of fiduciary breaches that could be addressed by the
       circuit court, aside from “fraudulent” or “corrupt” ones. Given the paucity of the record from the Board
       in this case, it is unclear how a circuit court would, as a threshold matter, evaluate whether a board’s
       actions were fraudulent or corrupt before deciding if it had subject-matter jurisdiction. It also suggests
       the duty of prudence and the duty to obey the Pension Code are statutorily imposed but effectively
       unenforceable. 40 ILCS 5/1-109 (West 2012).

                                                      - 15 -
¶ 57       Rather than allowing one section to prevent operation of the other, this court should try to
       harmonize the two provisions, if possible. Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130,
       ¶ 25. Given the conflict in language between sections 1-115 and 5-189, this court should look
       to the legislative history of the later-enacted section 1-115 to determine what impact the
       legislature intended it would have on existing provisions. Public Act 82-960 (eff. Aug. 25,
       1982) added section 1-115 to the Pension Code, and it amended Pension Code section 1-109 to
       change the Board and similar entities from having “trustees” to having “fiduciaries.” The
       legislative debates indicate an intent to broaden fiduciaries’ investment authority to the
       “prudent man” standard, in hopes of increasing fund investment yields and stimulating the
       economy. 82d Ill. Gen. Assem., Senate Proceedings, June 29, 1982, at 41-42 (statements of
       Senator Collins). The legislature explicitly adopted this standard from the federal Employee
       Retirement Income Security Act (ERISA) (Pub. L. No. 93-406, 88 Stat. 891 (1974)) and
       debated whether Illinois’s implementation of it could provide sufficient and comparable
       protection to ERISA. 82d Ill. Gen. Assem., Senate Proceedings, June 29, 1982, at 39-40
       (statements of Senator D’Arco). Beyond the debates, there is striking overlap of language
       between the definitions of “fiduciary,” “party in interest,” and “investment manager” added to
       Pension Code section 1-101.12 and ERISA section 3.3 The definitions are nearly identical.
       Public Act 82-960 also brought Pension Code section 1-109, defining the duties of fiduciaries,
       into an even closer match with ERISA section 4044 than it previously was.
¶ 58       The legislature did more than simply borrow ERISA’s fiduciary standards. It also
       borrowed ERISA’s enforcement provision. Pension Code section 1-115 appears under the
       caption “Civil Enforcement” and provides:
               “A civil action may be brought by the Attorney General or by a participant, beneficiary
               or fiduciary in order to:
                       (a) Obtain appropriate relief under Section 1-114 of this Code;
                       (b) Enjoin any act or practice which violates any provision of this Code; or
                       (c) Obtain other appropriate equitable relief to redress any such violation or to
                   enforce any such provision.” 40 ILCS 5/1-115 (West 2012).
¶ 59       As the State has noted, Pension Code section 1-115 is nearly identical to certain portions of
       ERISA section 502, codified at 29 U.S.C. § 1132 (2012) and titled “Civil Enforcement.”
       ERISA section 502 provides:
                   “(a) Persons empowered to bring a civil action
                       A civil action may be brought—
                           ***
                           (2) by the Secretary, or by a participant, beneficiary or fiduciary for
                       appropriate relief under section 1109 of this title;


          2
           These definitions have been amended slightly and are now spread across 40 ILCS 5/1-101.2 to
       1-101.4 (West 2010).
          3
           29 U.S.C. §§ 1002(21)(A), (14)(A)-(I), (38)(A)-(C) (2012).
          4
           29 U.S.C. § 1104 (2012).

                                                   - 16 -
                           (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or
                       practice which violates any provision of this subchapter or the terms of the plan,
                       or (B) to obtain other appropriate equitable relief (i) to redress such violations
                       or (ii) to enforce any provisions of this subchapter or the terms of the plan;
                           ***
                           (5) except as otherwise provided in subsection (b) of this section, by the
                       Secretary (A) to enjoin any act or practice which violates any provision of this
                       subchapter, or (B) to obtain other appropriate equitable relief (i) to redress such
                       violation or (ii) to enforce any provision of this subchapter[.]” 29 U.S.C. § 1132
                       (2012).
¶ 60       With minor variances in wording and structure, the Illinois legislature apparently took its
       enforcement provision directly from ERISA. ERISA section 502 allows the Secretary of Labor
       or any participant, beneficiary, or fiduciary to bring an action for relief under ERISA section
       1109, which requires a breaching fiduciary to make the plan whole. Pension Code section
       1-115 allows the Attorney General or any participant, beneficiary, or fiduciary to bring an
       action for relief under Pension Code section 1-114, which requires a breaching fiduciary to
       make the plan whole. The wording of the ERISA section 1109 and Pension Code section 1-114
       provisions is similarly nearly identical.5
¶ 61       ERISA section 502 additionally provides that the Secretary of Labor or any participant,
       beneficiary, or fiduciary can bring a civil action “to enjoin any act or practice which violates
       any provision of this subchapter,” or for “other appropriate equitable relief” “to redress such
       violation” or “to enforce any provision of this subchapter.” 29 U.S.C. § 1132 (2012). Pension
       Code section 1-115 allows the Attorney General or any participant, beneficiary, or fiduciary to
       bring a civil action to “[e]njoin any act or practice which violates any provision of this Code”
       or to “[o]btain other appropriate equitable relief to redress any such violation or to enforce any
       such provision.”6 40 ILCS 5/1-115(b), (c) (West 2012). Thus, we can see that the legislature
       wrote ERISA fiduciary standards and ERISA fiduciary enforcement into Illinois law with the
       same public act.
¶ 62       The legislative debates likewise reveal that the legislature intended for the Attorney
       General to be responsible for oversight and enforcement of fiduciary duties:
               “Under the prudent man rule comes under the definition of the fiduciary and the
               trustees making what … the investment in what is the best, safe, best producing under
               the fiduciary authority, and if they make a bad investment, then the Attorney General
               can recover damages for that individual’s bad investment into the pension fund, so the
               pension fund doesn’t suffer a loss.” (Emphasis added.) 82d Ill. Gen. Assem., Senate
               Proceedings, June 29, 1982, at 41 (statements of Senator Davidson).

           Pension Code section 1-114 was, like section 1-115 and the “fiduciary” definition, added by
           5

       Public Act 82-960.
           6
            To the extent there is a distinction between ERISA subsections 502(a)(2)-(a)(3), (a)(5) and
       Pension Code section 1-115, it is that ERISA section 502 additionally allows participants, beneficiaries,
       and fiduciaries to seek redress for violations of an ERISA plan as well as applicable law. As the Board’s
       determinations are governed by the Pension Code rather than an ERISA plan, any distinction is
       immaterial here.

                                                      - 17 -
       The legislature thus explicitly contemplated the Attorney General would be involved in
       enforcing the fiduciary duties of pension boards. The legislature also contemplated that these
       challenges for breaches of fiduciary duty would take place not before a pension board itself,
       but in court. Prompted with a hypothetical on a fiduciary making a mortgage investment in real
       estate that turned out badly, and an inquiry as to whether that fiduciary would face personal
       liability, Senator Davidson said the fiduciary would be liable only if he breached the fiduciary
       rules. Senator Donnewald replied, “That, of course, is subject to a suit and for the … for the
       courts to decide. You don’t really know that until it’s decided.” 82d Ill. Gen. Assem., Senate
       Proceedings, June 29, 1982, at 44 (statements of Senator Donnewald). Senator Egan replied, in
       part, that Illinois law would be brought “into line [with] the prudent man standard as is set out
       in the ERISA congressional legislation, and it is subject to judicial determination in each and
       every state ***. *** It’s subject to judicial review.” 82d Ill. Gen. Assem., Senate Proceedings,
       June 29, 1982, at 44 (statements of Senator Egan).
¶ 63       In sum, the legislature deliberately and explicitly imported ERISA’s fiduciary duties and
       copied its enforcement provision almost exactly. In doing so, it indicated that the Attorney
       General would provide oversight of fiduciary duties and would pursue remedies in the circuit
       court, where it was alleged a fiduciary failed to meet his or her duty. This presents a close
       parallel to enforcement by the Secretary of Labor in federal courts under ERISA.
¶ 64       Federal courts interpreting ERISA section 502 have confronted essentially the same
       question we confront today: how to provide for civil enforcement while also respecting
       legislative intent that benefits decisions pass through the administrative process first. A
       reasonable method to effectuate the legislature’s intent in resolving the conflict between
       sections 5-189 and 1-115, then, is to look to how federal law addresses jurisdiction under
       ERISA section 502. ERISA generally requires plan participants to exhaust all administrative
       remedies before pursuing a remedy in federal court. LaRue v. DeWolff, Boberg & Associates,
       Inc., 552 U.S. 248 (2008). The Supreme Court’s analysis of ERISA section 502 has
       accordingly been sensitive to distinguishing between those cases which must proceed through
       administrative review and those which may proceed directly to court. Id. at 258-59 (Roberts,
       C.J., concurring in part and concurring in the judgment, joined by Kennedy, J.) (“The
       significance of the distinction between a § 502(a)(1)(B) claim and one under § 502(a)(2) is not
       merely a matter of picking the right provision to cite in the complaint. Allowing a
       § 502(a)(1)(B) action to be recast as one under § 502(a)(2) might permit plaintiffs to
       circumvent safeguards for plan administrators that have developed under § 502(a)(1)(B).
       Among these safeguards is the requirement, recognized by almost all the Courts of Appeals,
       [citation], that a participant exhaust the administrative remedies mandated by ERISA § 503, 29
       U.S.C. § 1133, before filing suit under § 502(a)(1)(B). Equally significant, this Court has held
       that ERISA plans may grant administrators and fiduciaries discretion in determining benefit
       eligibility and the meaning of plan terms, decisions that courts may review only for an abuse of
       discretion.”).
¶ 65       Federal courts have held that ERISA subsections 502(a)(2)-(a)(3) and (a)(5) can be used
       only for equitable remedies, as opposed to remedies at law. See, e.g., Great-West Life &
       Annuity Insurance Co. v. Knudson, 534 U.S. 204, 209-19 (2002) (discussing at length the
       distinction between legal remedies and equitable remedies under ERISA). Such suits are not
       subject to the requirement that a participant exhaust administrative appeals before seeking
       redress in the courts. LaRue, 552 U.S. at 258-59 (Roberts, C.J., concurring in part and

                                                  - 18 -
       concurring in the judgment, joined by Kennedy, J.). This is particularly true where the remedy
       sought does not accrue to an individual’s benefit, but instead to the plan as a whole. See Smith
       v. Sydnor, 184 F.3d 356 (4th Cir. 1999) (finding no requirement to exhaust administrative
       appeals where participant sued for recovery for fiduciary breach on behalf of the plan). This
       preserves Congress’s goal that benefit plans be administrable, while effecting Congress’s
       intent that there be enforcement in the courts for fiduciary violations of ERISA. See
       Massachusetts Mutual Life Insurance Co. v. Russell, 473 U.S. 134, 146 (1985) (describing the
       “six carefully integrated civil enforcement provisions found in § 502(a)” as part of “ERISA’s
       interlocking, interrelated, and interdependent remedial scheme, which is in turn part of a
       ‘comprehensive and reticulated statute’ ” (quoting Nachman Corp. v. Pension Benefit
       Guaranty Corp., 446 U.S. 359, 361 (1980))).
¶ 66       Importantly, Illinois’s civil enforcement provision is drawn from ERISA subsections
       502(a)(2)-(a)(3) and (a)(5). Pension Code section 1-115 does not bear similarity to ERISA
       subsection 502(a)(1)(B), which a plan participant may use to recover benefits due. A claim
       under Pension Code section 1-115 would not face the administrative exhaustion requirement if
       brought under ERISA subsections 502(a)(2)-(a)(3) or (a)(5). This comports with the
       underlying purpose of the two statutes: to enforce fiduciary duties against fiduciaries. It is
       difficult to conceive that the legislature intended that, where the Attorney General brought an
       enforcement action against a fiduciary that would have an effect on the fund, the complaint
       would be subject to the exclusive original jurisdiction of the Board. See 40 ILCS 5/5-189
       (West 2012) (“The Board shall have exclusive original jurisdiction in all matters relating to or
       affecting the fund, including, in addition to all other matters, all claims for annuities, pensions,
       benefits or refunds.”).
¶ 67       Having reviewed the federal courts’ careful balance between participants seeking review
       of a benefits decision and the broad language of ERISA subsections 502(a)(2)-(a)(3) and
       (a)(5), I conclude Illinois courts would best give effect to the legislature’s intent to selectively
       incorporate ERISA by striking the same balance. Looking to ERISA to harmonize these
       provisions also eliminates the concern that allowing civil enforcement under Pension Code
       section 1-115 would cause it to swallow the Board’s jurisdiction under section 5-189. It would
       also avoid a repeal by implication, which the majority seeks to avoid. Supra ¶ 36. Instead,
       striking this balance would simply open a board’s ordinary adjudications to collateral attack
       under the terms of section 1-115, where the action may constitute fiduciary breach.
       Accordingly, if a cause of action is cognizable under ERISA subsections 502(a)(2)-(a)(3) and
       (a)(5), it should be cognizable under Illinois’s identical provision in Pension Code section
       1-115. The question, then, is whether payments in violation of Pension Code section 5-227
       would be cognizable as a failure of fiduciary duty under ERISA subsections 502(a)(2)-(a)(3)
       and (a)(5). I conclude they would.
¶ 68       Pension Code section 1-109 provides that a fiduciary shall discharge his duties “solely in
       the interest of the participants and beneficiaries,”7 that he shall carry out his duties “[w]ith the
       care, skill, prudence and diligence under the circumstances then prevailing that a prudent man
       acting in a like capacity and familiar with such matters would use in the conduct of an

          7
           Like sections 1-114 and 1-115 and the definition for “fiduciary,” this language was added by
       Public Act 82-960.


                                                    - 19 -
       enterprise of a like character with like aims,”8 and that he shall do so “[i]n accordance with the
       provisions of the Article of the Pension Code governing the retirement system or pension
       fund.”9 40 ILCS 5/1-109 (West 2012). Section 5-227 provides, in relevant part, that “[n]one of
       the benefits provided for in this Article shall be paid to any person who is convicted of any
       felony relating to or arising out of or in connection with his service as a policeman.” 40 ILCS
       5/5-227 (West 2012). The section 1-109 duty provisions largely parallel provisions of ERISA.
¶ 69       To the extent a pension board pays benefits to a person declared to be a nonparticipant
       under the Pension Code, it fails to act “solely in the interest of participants and beneficiaries”
       under ERISA cases. Such transfers of plan assets without an obligation to pay or without
       receiving fair market value for them constitute a breach of fiduciary duty. See, e.g., Reich v.
       Compton, 57 F.3d 270, 290-91 (3d Cir. 1995) (plaintiffs stated a claim for breach of duty of
       loyalty where trustees sold a promissory note at well below its accounting value, to serve plan
       sponsor’s interest rather than participants’); Marshall v. Cuevas, 1 Empl. Benefits Cas. (BNA)
       1580 (D.P.R. 1979) (trustees making gratuitous payments to widow of former trustee failed to
       administer solely in the interest of participants and beneficiaries). The fiduciary duty of
       prudence is not limited to the context of making investment decisions; it extends to plan
       administration. See Brock v. Robbins, 830 F.2d 640, 646-48 (7th Cir. 1987) (explaining how
       imprudent administration of a benefits plan leads to dissipation of plan assets). The duty of
       care is derived from trust law and includes “determining who is in fact a plan participant.”
       Central States, Southeast & Southwest Areas Pension Fund v. Central Transport, Inc., 472
U.S. 559, 572 (1985). Fiduciaries likewise have a duty to preserve plan assets to satisfy both
       future and present claims, and to “take impartial account of the interests of all beneficiaries.”
       Varity Corp. v. Howe, 516 U.S. 489, 514 (1996). Payments to a nonparticipant without any
       obligation to pay would dissipate plan assets. Failure to properly determine who is a plan
       participant would produce the same result. Accordingly, payments to a person erroneously
       deemed a participant would be cognizable as a breach of the duty of prudence under ERISA.
¶ 70       The first form of relief sought by the State here is an injunction against further payments to
       Jon Burge. The State has alleged he is a felon, with that felony “relating to or arising out of or
       in connection with his service as a policeman.” 40 ILCS 5/5-227 (West 2012). Accordingly, in
       the State’s view, Burge is not properly a pension recipient, and payments to him violate the
       Pension Code. Cessation of payments to Burge would prevent further dissipation of the fund;
       any recovery of amounts already paid to him would bolster the fund. The State’s claim against
       the Board falls squarely within the field of ERISA subsections 502(a)(2)-(a)(3) and (a)(5)
       enforcement, and accordingly should be permitted under Pension Code section 1-115. It
       should be permitted to proceed in the circuit court, without application of any requirement for
       administrative exhaustion. Finally, regarding the Attorney General’s claim for repayment of
       benefits wrongly paid to Burge, such an action is cognizable under ERISA section 502—but
       only to the extent such funds are identifiable and traceable. North American Coal Corp. v.
       Roth, 395 F.3d 916, 917 (8th Cir. 2005) (noting that district court’s award of restitution of a

          8
              This language also appears in 29 U.S.C. § 1104(a)(1)(B) (2012), which is part of ERISA section
       404.
          9
           This provision, likewise, is nearly identical to fiduciary duties under ERISA section 404. 29
       U.S.C. § 1104(a)(1)(D) (2012).

                                                     - 20 -
       sum certain and its finding of personal liability against participant exceeded scope of equitable
       remedies under ERISA subsection 502(a)(3)). Pension Code section 1-115, like ERISA
       subsections 502(a)(2)-(a)(3) and (a)(5), authorizes equitable relief, not legal relief.
¶ 71       I would not hold, however, that the legislature intended to give the Attorney General or
       other listed parties carte blanche to relitigate every award of benefits made by the Pension
       Board. The legislature, in enacting the Pension Code, outlined that pension boards should be
       given substantial deference in making benefits decisions, and I find nothing in the legislative
       history of section 1-115 indicating that this deference was meant to end. The State’s claim
       concerns a benefits decision made by the Board, and a trial court should review that decision in
       accordance with the deference prescribed by the Pension Code. Accord Firestone Tire &
       Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989) (holding, in ERISA section 502(a)(1) action,
       that plan trustees are to be given deference in their interpretations of the plan where the plan
       grants trustees the power to construe plan provisions). Rather than being guided by an ERISA
       plan, the Board is guided by the Pension Code. Under the Pension Code, the Board has been
       granted deference in the form of the Administrative Review Law applying to its administrative
       decisions, including benefits decisions. 40 ILCS 5/5-228 (West 2012). Where courts review
       administrative decisions, factual findings are reviewed as to whether they are against the
       manifest weight of the evidence. Provena Covenant Medical Center v. Department of
       Revenue, 236 Ill. 2d 368, 386-87 (2010). Pure questions of law are reviewed de novo. Id. at
       387. On a mixed question of law and fact, the determination of an administrative agency is
       reviewed for clear error. Id. Where the Attorney General, a participant, a beneficiary, or a
       fiduciary brings a challenge that states a claim for a fiduciary breach arising from a benefits
       decision, the pension board’s benefits decision is to be presumed correct. Even where a
       challenger has alleged that a benefits decision violates some provision of the Pension Code or
       other fiduciary duty, such a challenger would still face a high bar to survive a motion for
       dismissal or summary judgment. Where, as here, the decision to be reviewed is a deadlock on
       whether to terminate, a court would essentially review for clear error the Board’s tie-vote
       determination that Burge’s benefits would continue.
¶ 72       The majority opinion purports to answer “who decides whether the pension benefits should
       be terminated.” The majority’s decision is much broader than that—the majority decides that
       benefit decisions by the Board are immune to challenge by the Attorney General. The
       inevitable additional consequence is that the Board’s decisions favoring a participant or
       beneficiary are immune to challenge by anyone at any time, no matter how erroneous they
       might be, so long as those decisions are not disloyal.
¶ 73       The majority addresses some of the points raised in this dissent. For example, the majority
       rejects the notion that the circuit court could view a pension board’s payments to a
       nonparticipant as a breach of the duty of loyalty. Supra ¶ 41. Yet the majority declines entirely
       to address the discussion of how payments to Burge might constitute a breach of the duty of
       prudence, or the duty to obey the Pension Code. 40 ILCS 5/1-109 (West 2012). The majority’s
       disregard of these duties, while allowing for challenges for disloyalty, creates an artificial
       distinction without tether to the statute. Trustees can breach fiduciary duty without self-dealing
       or disloyalty, yet the majority opinion offers no avenue for a court to review such breaches.
¶ 74       The majority also calls up a specter of no one being willing to serve on pension boards, if
       trustees might become personally obligated to reimburse the pension fund for an honest error.


                                                   - 21 -
       Supra ¶ 42. But the legislature has already addressed that fear. Section 1-107 allows pension
       boards to indemnify for conduct constituting simple negligence. 40 ILCS 5/1-107 (West
       2012). It likewise provides that a board may not indemnify trustees for “wilful misconduct and
       gross negligence.” Id. The legislature, by outlining how much indemnification boards may
       offer, clearly contemplated that trustees might be subject to suit for errors—it included section
       1-107 to prevent the exact problem the majority claims will occur if sections 1-114 and 1-115
       are given their plain meaning. The majority effectively creates an enhanced mental state
       requirement for section 1-114—“bad faith, self-dealing or *** similar wrongdoing.” Supra
       ¶ 40. Further, the majority’s inclusion of “ ‘bad intent’ ” fiduciary breaches under section
       1-115 and exclusion of prudence and Pension Code breaches implicitly provides that Board
       fiduciaries are now immunized to challenge for even gross negligence, a breach for which
       section 1-107 would not even permit indemnification. For fear of making sections 1-114 and
       1-115 too stringent against fiduciaries, the majority hinders those sections from holding
       fiduciaries accountable under seven chapters of the Pension Code.
¶ 75        The majority opinion makes much of the State’s complaint not characterizing payments to
       Burge as a fiduciary breach. I disagree that the complaint does not state the basis of a complaint
       for fiduciary breach. The complaint states that “[b]y continuing to pay public pension benefits
       to Jon Burge following three felony convictions relating to, arising out of, and in connection
       with his service as a police officer, Defendant Board and Defendant Trustees are violating
       Section 227 of Article 5 of the Illinois Pension Code,” and asks for injunctive relief requiring
       the Board “to comply with Section 5-227.” Section 1-109 is not mentioned in the complaint,
       but it imposes upon the Board a fiduciary duty to administer “[i]n accordance with the
       provisions of the Article of the Pension Code governing the retirement system or pension
       fund.” 40 ILCS 5/1-109(d) (West 2012). The complaint both alleges a violation of the Pension
       Code and asks for an injunction requiring the Board to comply with the Code. The Board has a
       fiduciary duty to administer in accordance with the Code. It is no stretch to find the State has,
       in its brief complaint, alleged the basis for a breach of fiduciary duty. The majority’s resolution
       suggests a rote allegation of fiduciary disloyalty in the complaint would have granted the
       circuit court subject-matter jurisdiction. Yet a similar allegation of fiduciary imprudence or the
       already-present allegation of a fiduciary violating the Pension Code would not suffice. I cannot
       agree with this reasoning.
¶ 76        I do not take issue with the majority opinion’s review of the appellate court’s analysis of
       Pension Code section 5-182.
¶ 77        The Attorney General sought here to bring an enforcement action under Pension Code
       section 1-115, claiming that payments to Jon Burge violated section 5-227. Because such
       claims are cognizable under the federal model for Pension Code section 1-115, they should be
       cognizable under Pension Code section 1-115. This result carries out the legislative intent that
       participants, beneficiaries, fiduciaries, and the Attorney General have a role in ensuring
       pension boards live up to their fiduciary duties. I would reject the State’s offered explanation
       of concurrent jurisdiction as allowing too broad a range of claims. Limiting Pension Code
       section 1-115 to those claims cognizable under ERISA subsections 502(a)(2)-(a)(3) and (a)(5)
       also avoids writing administrative review out of the statute or compromising the Board’s
       “exclusive original jurisdiction” over decisions relating to the fund. It is only where a decision
       by the Board can be characterized as a failure of fiduciary duty remediable by ERISA
       subsections 502(a)(2)-(a)(3) or (a)(5) that the Board’s exclusive original jurisdiction and

                                                   - 22 -
       requirement of administrative review would give way. In those situations, the listed persons
       could bring an action in the circuit court. Even then, the Board’s benefits decisions should still
       receive deference as prescribed in section 5-228.
¶ 78       I agree with the majority’s conclusion that the impact on fiscal certainty of the fund “is a
       determination for the legislature,” (supra ¶ 34)—but I believe the legislature has already
       spoken. The legislature intended that section 1-115 provide for enforcement, in circuit court, of
       fiduciary responsibilities. To do so, it borrowed ERISA’s fiduciary roles and its fiduciary
       enforcement mechanism. Reading either Pension Code section 1-115 or section 5-189 too
       broadly creates irreconcilable conflicts in the Pension Code. The majority opinion makes no
       attempt to harmonize the two sections. In doing so, it misses legislative history that fairly
       conclusively signals the legislature’s intent. I respectfully dissent.
¶ 79       JUSTICE KILBRIDE joins in this dissent.

¶ 80       JUSTICE FREEMAN, dissenting:
¶ 81       The majority holds that Illinois circuit courts lack jurisdiction to enjoin a violation of
       section 5-227 of the Illinois Pension Code (Pension Code), where the alleged violation results
       from a decision relating to a claimant’s entitlement to pension benefits. I disagree and would
       find that circuit courts have concurrent jurisdiction over such claims where the Retirement
       Board of the Policemen’s Annuity and Benefit Fund of Chicago also has authority to address
       the same matter. Therefore, I respectfully dissent.
¶ 82       As observed by the majority, “[s]ubject matter jurisdiction refers to the court’s power to
       hear and determine cases of the general class to which the proceeding in question belongs.
       [Citation.]” (Internal quotation marks omitted.) Crossroads Ford Truck Sales, Inc. v. Sterling
       Truck Corp., 2011 IL 111611, ¶ 27. Except in certain particular circumstances, circuit courts
       “have original jurisdiction of all justiciable matters.” Ill. Const. 1970, art. VI, § 9; see also
       People v. NL Industries, 152 Ill. 2d 82, 96 (1992). The legislature cannot preclude or limit the
       jurisdiction of the circuit courts, except where it enacts a comprehensive statutory scheme that
       creates rights having no common law counterpart and explicitly vests original jurisdiction in an
       administrative agency. Crossroads Ford Truck Sales, Inc., 2011 IL 111611, ¶ 27; NL
       Industries, 152 Ill. 2d at 96-97. The determination of whether jurisdiction over a particular
       matter is exclusive in the administrative agency or is concurrent in the circuit courts is a
       question of statutory interpretation. Crossroads Ford Truck Sales, Inc., 2011 IL 111611, ¶ 27.
¶ 83       The primary goal of statutory construction is to ascertain and give effect to the intent of the
       legislature. Hooker v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 2013 IL
114811, ¶ 37; Jahn v. Troy Fire Protection District, 163 Ill. 2d 275, 282 (1994). The best
       evidence of this intent is the language of the statute, which must be given its plain and ordinary
       meaning. Hooker, 2013 IL 114811, ¶ 37. The court should not depart from the plain meaning
       of a statutory provision by reading into it exceptions, limitations, or conditions that the
       legislature did not include. Gaffney v. Board of Trustees of the Orland Fire Protection District,
       2012 IL 110012, ¶ 56; U.S. Bank National Ass’n v. Clark, 216 Ill. 2d 334, 346 (2005). Also, the
       court may not rewrite statutory language so it conforms to the judiciary’s view of orderliness
       and public policy. Roselle Police Pension Board v. Village of Roselle, 232 Ill. 2d 546, 557-58
       (2009).



                                                   - 23 -
¶ 84        When two statutes relate to the same subject and cannot be construed harmoniously, courts
       are guided by general rules of statutory construction to resolve the conflict. Village of
       Chatham, Illinois v. County of Sangamon, Illinois, 216 Ill. 2d 402, 431 (2005); Williams v.
       Illinois State Scholarship Comm’n, 139 Ill. 2d 24, 57 (1990). Specific statutory provisions will
       control over general provisions on the same subject. Village of Chatham, 216 Ill. 2d at 431;
       Williams, 139 Ill. 2d at 57. However, a more specific statute does not control where it appears
       that the legislature intended that a general provision would be controlling. Village of Chatham,
216 Ill. 2d at 432; see also Stone v. Department of Employment Security Board of Review, 151
Ill. 2d 257, 266 (1992); 2B Norman J. Singer, Sutherland on Statutory Construction § 51.05, at
       174 (5th ed. 1992). Also, where two statutes conflict, the more recent takes precedence over
       the earlier because it constitutes the later expression of legislative intent. Village of Chatham,
216 Ill. 2d at 431; Jahn, 163 Ill. 2d at 282.
¶ 85        The resolution of this appeal depends upon the statutory construction of section 5-189 and
       section 1-115 of the Pension Code. Section 5-189, which was enacted in 1963, provides that
       the Board has the power to authorize the payment of any annuity, pension, or benefit granted
       under the Policemen’s Annuity and Benefit Fund, as well as the power to increase, reduce, or
       suspend any such annuity, pension, or benefit where any portion thereof was granted as the
       result of misrepresentation, fraud, or error, provided the annuitant, pensioner or beneficiary is
       given notice and an opportunity to be heard regarding such action. 40 ILCS 5/5-189 (West
       2012). This section was amended in 1972 to further provide that “[t]he Board shall have
       exclusive original jurisdiction in all matters relating to or affecting the fund, including, in
       addition to all other matters, all claims for annuities, pensions, benefits or refunds.” Id.
¶ 86        In 1982, the legislature enacted section 1-115, which created a mechanism for civil
       enforcement of the terms of the Pension Code. The language of section 1-115 provides as
       follows:
                “A civil action may be brought by the Attorney General or by a participant, beneficiary
                or fiduciary in order to:
                        (a) Obtain appropriate relief under Section 1-114 of this Code;
                        (b) Enjoin any act or practice which violates any provision of this Code; or
                        (c) Obtain other appropriate equitable relief to redress any such violation or to
                    enforce any such provision.” 40 ILCS 5/1-115 (West 2012).
¶ 87        Under section 5-189, the Board has exclusive original jurisdiction over all matters relating
       to or affecting the Fund. Yet, section 1-115 vests the circuit courts with jurisdiction to address
       claims seeking to enjoin any act or practice that violates any provision of the Pension Code,
       provided the claim is brought by the Attorney General or by a participant, beneficiary, or
       fiduciary of the Fund. Section 1-115 contains no words of limitation or condition that would
       preclude the filing of such an action where the alleged violation relates to or affects the Fund.
       40 ILCS 5/1-115(b) (West 2012). Thus, sections 1-115 and 5-189 of the Pension Code are in
       direct conflict. In this circumstance, we are tasked with interpreting them in a manner that best
       gives effect to the intent of the legislature. In so doing, the majority relies on the common rule
       of statutory construction that a specific provision controls over a general one. Supra ¶ 31.
       However, this approach essentially nullifies the express language of section 1-115 with regard
       to matters that relate to or affect the Fund.



                                                   - 24 -
¶ 88        I would employ another established canon of statutory construction requiring that the more
       recent statute takes precedence over the earlier provision, as it represents the later expression
       of legislative intent. Village of Chatham, 216 Ill. 2d at 431; Jahn, 163 Ill. 2d at 282. I believe
       that application of this rule goes further in promoting the clear intent of the legislature, the
       underlying purpose of section 1-115, and the preservation of the public fisc.
¶ 89        The clear and unambiguous language of section 1-115(b) grants the circuit courts
       jurisdiction over claims seeking to enjoin “any act or practice” that “violates any provision” of
       the Pension Code. 40 ILCS 5/1-115(b) (West 2012). By adopting this comprehensive
       language, without restriction, the legislature evinced its intent to permit the filing of a civil
       action based on a broad range of conduct or decisions that may constitute a violation of a
       provision of the Code, even where the alleged violation results from a Board adjudication
       regarding pension benefits.
¶ 90        This conclusion is supported by the legislative history. As noted above, section 5-189 was
       amended in 1972 to provide that the Board has “exclusive original jurisdiction” in all matters
       relating to or affecting the fund, including claims for annuities, pensions, benefits or refunds.
       40 ILCS 5/5-189 (West 2012). This provision was in effect for a decade before the General
       Assembly took deliberate action to create the civil enforcement provision in section 1-115 in
       1982. Because section 1-115(b) constitutes the later expression of legislative intent, it should
       control to the extent that it conflicts with section 5-189. See generally U.S. Bank National
       Ass’n, 216 Ill. 2d at 344-50; see also Village of Chatham, 216 Ill. 2d at 431; Jahn, 163 Ill. 2d at
       282; Williams, 139 Ill. 2d at 58.
¶ 91        The obvious purpose of section 1-115 is to provide a mechanism by which an act or
       practice by the Board that results in a violation of the Pension Code may be remedied. Because
       Board proceedings are non-adversarial, a decision in favor of a claimant is not subject to
       challenge or administrative review. In light of the fact that there is no adverse party who can
       challenge a favorable decision, practices and decisions that violate the terms of the Pension
       Code, to the possible detriment to the public or other fund participants and beneficiaries, could
       persist with no method of review. Section 1-115 provides a means to correct such a decision or
       practice. The plain and natural meaning of section 1-115 permits the filing of an action by the
       Attorney General or a plan participant, beneficiary, or fiduciary to enjoin any act or practice
       that violates any provision of the Pension Code. Accordingly, circuit courts have concurrent
       jurisdiction over claims to stop a violation of the Pension Code even when the Board also has
       jurisdiction over the same matter. This interpretation of section 1-115(b) does not negate
       section 5-189 in its entirety because a person seeking to collect benefits from the Fund must
       pursue the Board’s administrative claim process and then proceed with administrative review
       if those benefits are denied.
¶ 92        Moreover, the terms of section 1-115 are substantially similar to portions of section 502(a)
       of the Employment Retirement Income Security Act of 1974 (ERISA) (29 U.S.C. § 1132(a)
       (2006)), which permit the filing of a civil action by the Secretary of Labor or persons with an
       interest in the subject retirement plan to enforce the terms of the ERISA statute and of the
       retirement plan. Compare 29 U.S.C. §§ 1132(a)(3)(A), (5)(A) (2006), with 40 ILCS
       5/1-115(b) (West 2012). The “broad” language in those “catchall” provisions has been
       interpreted as creating a means of obtaining equitable relief for violations of the statute, where



                                                   - 25 -
       an adequate remedy is not provided elsewhere. See Varity Corp. v. Howe, 516 U.S. 489, 510,
       512 (1996).
¶ 93       In my view, the legislature enacted section 1-115 to provide an important remedy that
       serves to protect public funds by granting the circuit courts concurrent jurisdiction to hear civil
       actions to enjoin acts or practices that violate the terms of the Pension Code. The interpretation
       adopted by the majority departs from the plain language of section 1-115 by reading into it
       conditions that preclude the filing of such an action where that alleged violation results from an
       adjudicatory decision by the Board. I cannot agree that this result is what the legislature
       intended.
¶ 94       Notwithstanding the views expressed above, I agree with the majority’s conclusion that the
       appellate court erred in concluding that the Board violated section 5-182 of the Pension Code
       when it determined that the tie vote required the continuation of defendant Burge’s pension
       payments.
¶ 95       I disagree with the majority’s holding that the circuit court lacked jurisdiction to address
       the Attorney General’s complaint seeking to enjoin the payment of pension benefits in
       violation of section 5-227 of the Pension Code. I would affirm the judgment of the appellate
       court, which ordered that the cause be remanded to the circuit court for further proceedings on
       the Attorney General’s complaint. Accordingly, I respectfully dissent.




                                                   - 26 -